MEMORANDUM**
Rodney Lawrence Lough appeals his conviction and sentence for unlawful possession of a firearm and unlawful possession of ammunition, in violation of 18 U.S.C. § 922(g). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lough contends that the district court erred when it found that his prior Oregon conviction for unlawful possession of a machine gun was a crime of violence for purposes of determining his base offense level under U.S.S.G. § 2K2.1(a)(3). We review de novo, see United States v. Huffhines, 967 F.2d 314, 320 (9th Cir.1992), and determine that the district court did not err.
Lough’s prior conviction was for the unlawful possession of an unregistered machine gun in violation of Ore.Rev.Stat. § 166.272. We have previously concluded, however, that possession of a firearm required to be registered under 26 U.S.C. § 5845 is a crime of violence. United States v. Dunn, 946 F.2d 615, 620-21 (9th Cir.1991) (concluding that the possession of an unregistered firearm of the kind defined in 26 U.S.C. § 5845 is categorically a “crime of violence”). As machine guns are specifically listed in section 5845’s definition of firearms, 26 U.S.C. § 5845(a)(6), the district court properly determined the base offense level.
Lough also contends that 18 U.S.C. § 922(g) is unconstitutional, and therefore, the district court erred in denying his motion to dismiss the section 922(g)(1) counts and in failing to require that the jury find sufficient evidence of an interstate commerce connection. As Lough concedes, however, the argument that Congress exceeded its Commerce Clause power in enacting 18 U.S.C. § 922(g) is foreclosed by our decision in United States v. Davis, 242 F.3d 1162, 1163 (9th Cir.) (per curiam), cert. denied, — U.S. —, 122 S.Ct. 178, — L.Ed.2d-(2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.